DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 11, 12, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell (US Pub. No. 2017/0078651).
Consider claim 1. Russell teaches a system for displaying a wide Field of View (FoV) scene including a three- dimensional image within the scene, comprising: a head mounted display (HMD) (para. 0037 describes a head mounted display) comprising: a first display for producing a first, three-dimensional (3D) portion of a scene (para. 0044 describes a first display for producing a 3d video or image); an optical system for 
Consider claim 3. Russell teaches the system of claim 1, in which the second display comprises a lower spatial resolution display than the first display (para. 0123 describes configuring the first portion of the display to display images in a field of vision associated with a high resolution region).
Consider claim 4. Russell teaches the system of claim 1, in which the second display comprises a display for producing a stereoscopic image (para. 0123 describes displaying a right eye image in the 3D image).
Consider claim 7. Russell teaches the system of claim 1, in which two instances of first displays, two optical systems, and two instances of second displays are configured to display the first 3D image and the second image to the viewer's two eyes spanning an angle in a range of 90-200 degrees (para. 0129 describes left visual field and the right visual field regions represent the visual fields of the left and right eyes that 
Consider claim 11. Russell teaches a method for displaying a wide Field of View (FoV) scene including a three- dimensional image within the scene, the method comprising: setting pixel values in a first display for producing a first three-dimensional (3D) image; illuminating the first display with light, thereby producing the first 3D image; setting pixel values in a second display for producing a second image (para. 0059 describes determining and applying a pixel data value across the combined image); and illuminating the second display, thereby producing the second image, wherein the first 3D image is displayed at a center of a scene (para. 0055 describes shifting the images towards the center of the field of view); and the second image is displayed to a viewer's retina, away from a center of the viewer's field-of-view (FOV), as part of the scene and next to the first 3D image (para. 0059 describes color merging using a color offset based on a weighted offset associated with a camera distance from the center of the field of view).
Consider claim 12. Russell teaches the method of claim 11 and further comprising allowing a real view of the real world to be viewable through and around the first 3D image and the second image, wherein the real view of the real world is also viewable as part of the scene (para. 0075 describes displaying the image in real time or in the real world).
Consider claim 19. Russell teaches the method of claim 11, in which: the displaying the first 3D image comprises displaying two first 3D images each one to each one of two viewer's eyes; and the displaying the second image next to the first 3D 
Claims 16-18 are rejected using similar reasoning as corresponding claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Russell (US Pub. No. 2017/0078651) in view of Bradski et al. (US Pub. No. 2016/0026253)
Consider claim 5. Russell teaches all claimed limitations as stated above, except in which the second display comprises an SLM for producing a 3D image.
However, Bradski et al. teaches in which the second display comprises an SLM for producing a 3D image (paras. 0332-0034 describe an SLM for producing a 3D image).
Therefore, it would have been obvious to one with ordinary skill in the art, in which the second display comprises an SLM for producing a 3D image, in order to present virtual and augmented reality experiences, as suggested by the prior art.


Allowable Subject Matter
Claims 2, 6, 8-10, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miao et al. (US Pub. No. 2015/0153572) discloses controlling the length of the optical path of a head mounted display.
Johnson et al. (US Pat. No. 9,164,588) discloses determining the level of a wearable computing device.
Holz (US Pat. No. 10,656,720) discloses tracking the motion of real objects within view of wearable sensor system to control augmented and virtual reality environments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484